Opinion issued July 15, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00560-CV
____________

IN RE GREGORY B. JACKSON, Relator



Original Proceeding on Petition for Writ of Mandamus



OPINION  ON  MOTION  FOR  REHEARING  AND  TO  SUPPLEMENT
AND  AMEND  BY  CHANGING  PARTIES

	On June 13, 2002, the Court issued an opinion dismissing relator's petition for
writ of mandamus against the Texas Attorney General, John Cornyn.  Relator has
filed a "motion for rehearing and to supplement and amend by changing parties," in
which he requests this Court to change the named respondent to Harris County
District Attorney Charles Rosenthal.
	This Court has no jurisdiction to issue a writ of mandamus against a county
district attorney.  See Tex. Gov't Code Ann. §§ 22.002(c), 22.221 (Vernon Supp.
2002).  Relator's motion is denied, and the petition for writ of mandamus is
dismissed for want of jurisdiction.
PER CURIAM
Panel consists of Justices Hedges, Jennings, and Price. (1)
Do not publish.  Tex. R. App. P. 47.
1.    	The Honorable Frank C. Price, former Justice, Court of Appeals, First
District of Texas at Houston, participating by assignment.